         Case 1:20-cr-00314-GHW Document 44 Filed 11/25/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    November 25, 2020

BY ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Ethan Phelan Melzer, S1 20 Cr. 314 (GHW)

Dear Judge Woods:

        The Government writes in response to the Court’s November 23, 2020 Order and
respectfully submits for the Court’s review: (i) an affirmation from Assistant U.S. Attorney Sam
Adelsberg in connection with the Government’s application that the Court enter a protective order,
on consent, pursuant to the Classified Information Procedures Act (see Dkt. No. 41); and (ii) a
proposed order implementing the appointment of Daniel Hartenstine as the Classified Information
Security Officer in this matter.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                      By:     /s/                                             a
                                             Samuel Adelsberg / Matthew Hellman /
                                             Sidhardha Kamaraju
                                             Assistant United States Attorneys
                                             (212) 637-2494 / 2278 / 6523


cc: Defense Counsel (by ECF)

   Daniel O. Hartenstine (by email)
     Case 1:20-cr-00314-GHW Document 44-1 Filed 11/25/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - x
                                   :
 UNITED STATES OF AMERICA          :
                                   :
           - v. -                  :               AFFIRMATION
                                   :
 ETHAN MELZER,                     :
      a/k/a “Etil Reggad,”         :           S1 20 Cr. 314 (GHW)
                                   :
                Defendant.         :
                                   :
 - - - - - - - - - - - - - - - - - x

          Sam Adelsberg hereby affirms, under penalty of perjury

and pursuant to 28 U.S.C. § 1746, as follows:

          1.    I am an Assistant United States Attorney in the

office of Audrey Strauss, Acting United States Attorney for the

Southern District of New York, and I am familiar with this matter.

          2.    I   submit   this   Affirmation    in   support   of   the

Government’s application that the Court enter a protective order

(the “Protective Order”), on consent, pursuant to the Classified

Information Procedures Act (“CIPA”), governing certain classified

materials (the “Classified Materials”) produced in discovery.          The

Government filed the Protective Order on November 22, 2020.            See

Dkt. No. 41, Ex. A.     A copy of the Protective Order is attached

hereto as Exhibit A.

          3.    On or about August 18, 2020, the Government filed

a superseding indictment charging the defendant with conspiracy to

murder U.S. nationals abroad, in violation of 18 U.S.C. § 2332(b);
     Case 1:20-cr-00314-GHW Document 44-1 Filed 11/25/20 Page 2 of 4



the attempted murder of U.S. nationals abroad, in violation 18

U.S.C. §§ 2332(b) and 2; conspiracy to murder U.S. soldiers, in

violation of 18 U.S.C. §§ 1114 and 1117; the attempted murder of

U.S. soldiers, in violation of 18 U.S.C. §§ 1114 and 2; provision

and attempted provision of material support and resources to

terrorists, in violation of 18 U.S.C. §§ 2339A and 2; conspiracy

to murder and maim abroad, in violation of 18 U.S.C. § 956; illegal

transmission of national defense information, in violation of 18

U.S.C. §§ 793 and 2; and illegal transmission of national defense

information in violation of 18 U.S.C. §§ 794 and 2.

          4.    The Government has determined that the Classified

Materials are subject to the Government’s disclosure obligations

has been designated as classified by certain U.S. government

agencies in the interest of the nation’s security, including the

U.S. Department of Defense.

          5.    In    addition   to   myself,   Assistant   United   States

Attorneys Matthew Hellman and Sidhardha Kamaraju, as well as our

supervisors (“Government counsel”), have the requisite security

clearances to access the Classified Materials.

          6.    The    Government      has   been   advised    by    Daniel

Hartenstine, the Chief of Operations for the Litigation Security

Group at the Department of Justice and a Classified Information



                                      2
     Case 1:20-cr-00314-GHW Document 44-1 Filed 11/25/20 Page 3 of 4



Security Officer (“CISO”) of the following:

                  a. Defense counsel Jonathan Marvinny, Esq., has

been granted the requisite security clearances permitting him to

access the Classified Materials.

                  b. If appointed by the Court, Mr. Hartenstine

will serve as the CISO for this case, and will help to facilitate,

among other things, the handling, storage, and delivery of any

classified information relevant to this matter, including the

Classified Materials.

                  c. Mr. Hartenstine has arranged for Mr. Marvinny

to have access to an approved secure area for use by the defense,

where Mr. Marvinny and any other members of the defense team who

obtain   the   requisite    security   clearances,     can   access    the

Classified Materials.

                  d. Mr. Hartenstine has also confirmed that the

measures set forth in the Protective Order are consistent with

the relevant statutes, regulations, and executive orders governing

the handling and storage of classified information.




                                   3
     Case 1:20-cr-00314-GHW Document 44-1 Filed 11/25/20 Page 4 of 4




          7.     Accordingly, I respectfully request that the Court

enter the Protective Order to ensure that the Classified Materials

are handled in a manner that facilitates the defense’s right to

review   the   Classified     Materials    and    protects    classified

information from unwarranted disclosure.


Dated: New York, New York
       November 25, 2020


                                 _/s/______________________________
                                 SAM ADELSBERG
                                 Assistant United States Attorney
                                 Southern District of New York
                                 (212) 637-2494




                                   4
        Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                                -v.-                           S1 20 Cr. 314 (GHW)

    ETHAN PHELAN MELZER,

                                Defendant.


                               PROTECTIVE ORDER
                      PERTAINING TO CLASSIFIED INFORMATION

        This matter comes before the Court upon the Government’s Consent Motion for Protective

Order Pursuant To Section 3 of the Classified Information Procedures Act (“CIPA”). Pursuant to

the authority granted under Section 3 of CIPA, the “Revised Security Procedures Established

Pursuant to Pub. L. 96-456, 94 Stat. 2025, by the Chief Justice of the United States for the

Protection of Classified Information” (hereinafter “Security Procedures,” which are reprinted after

CIPA § 9), Rules 16 and 57 of the Federal Rules of Criminal Procedure, and the general

supervisory powers of the Court, and to protect the national security, the following Protective

Order is entered 1:

        1.      The Court finds that this case will involve information that has been classified in

the interest of national security. The storage, handling, and control of this information will require

special security precautions mandated by statute, executive order, and regulation, and access to

this information requires appropriate security clearances and need-to-know, as set forth in




1
  The Court understands that the Government may move for a supplemental protective order
depending on the nature of additional information that is determined to be discoverable.

                                                  1
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 2 of 18




Executive Order 13256 (or successor order), that has been validated by the government. 2 The

purpose of this Order is to establish procedures that counsel and the parties must follow in this

case. These procedures will apply to all pretrial, trial, post-trial, and appellate matters concerning

classified information and may be modified from time to time by further Order of the Court acting

under its inherent supervisory authority to ensure a fair and expeditious trial.

       2.      Definitions. The following definitions shall apply to this Order:

               a.          “Defense” or “defense team” refers collectively to the Defendant’s counsel

and any support staff, investigators, or experts assisting the Defendant’s counsel authorized to

receive classified information pursuant to this Order.

               b.          “Classified information” shall include:

                      i.          Any document, recording, or information that has been classified by

any Executive Branch agency in the interests of national security pursuant to Executive Order

13526, as amended, or its predecessor or successor orders, as “CONFIDENTIAL,” “SECRET,”

“TOP    SECRET,”       or      additionally   controlled   as   “SENSITIVE    COMPARTMENTED

INFORMATION” (“SCI”);

                     ii.          Any document, recording, or information now or formerly in the

possession of a private party that (A) has been derived from information that was classified by the

United States Government, and/or (B) has been classified by the United States Government as set

forth above;




2
  Any individual to whom classified information is disclosed pursuant to this Order shall not
disclose such information to another individual unless the U.S. agency that originated that
information has validated that the proposed recipient possesses an appropriate security clearance
and need to know.
                                                2
         Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 3 of 18




                    iii.      Verbal or other unwritten or unrecorded information known to the

defendant or the defense team that has been classified by the United States Government as set forth

above;

                    iv.       Any information, regardless of its origin, that the defense knows or

reasonably should know contains classified information, including information acquired or

conveyed orally;

                     v.       Any document, recording, or information as to which the defense

has been notified orally or in writing contains classified information; and

                    vi.       Any document, recording, or information that is classified, as set

forth in subparagraph (i), above, and that the Court or Government has approved for limited

authorized disclosure to the defendant pursuant to the restrictions set forth herein. All classified

information that the Court or Government approves for limited authorized disclosure to the

defendant will contain an appropriate classification marking and will be marked “Provided to

ETHAN PHELAN MELZER in United States v. Ethan Phelan Melzer, S1 20 Cr. 314 (GHW).”

               c.       “Document,” “materials,” and “information” shall include, but are not

limited to:

                      i.      all written, printed, visual, digital, electronic, or audible matter of

any kind, formal or informal, including originals, conforming copies, and non-conforming copies

(whether different from the original by reason of notation made on such copies or otherwise), as

well as metadata;

                     ii.      notes    (handwritten,   oral,   or   electronic);   papers;   letters;

correspondence; memoranda; reports; summaries; photographs; maps; charts; graphs; inter-office


                                                 3
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 4 of 18




communications; notations of any sort concerning conversations, meetings, or other

communications; bulletins; teletypes; telecopies; telegrams; telexes; transcripts; cables; facsimiles;

invoices; worksheets and drafts; microfiche; microfilm; videotapes; sound recordings of any kind;

motion pictures; electronic, mechanical or electric records of any kind, including but not limited

to tapes, cassettes, disks, recordings, films, typewriter ribbons, word processing or other computer

tapes, disks, or thumb drives and all manner of electronic data-processing storage; and alterations,

modifications, changes, and amendments of any kind to the foregoing; and

                    iii.       information obtained orally.

               d.      “Access to classified information” shall mean having access to, reviewing,

reading, learning, or otherwise coming to know in any manner classified information.

               e.      “Secure Area” shall mean a sensitive compartmented information facility

(“SCIF”) approved by a designated Classified Information Security Officer (“CISO”) for the

storage, handling, and control of classified information.

                                      Classified Information

       3.      All classified documents, and classified information contained therein, shall remain

classified unless the documents bear a clear indication that they are not classified or have been

declassified by the agency or department that originated the document or information contained

therein (“originating agency”).

       4.      All access to classified information shall conform to this Order and the

Memorandum of Understanding described herein.

       5.      Any classified information provided to the defense by the government is to be used

solely by the defense and solely for the purpose of preparing the defense. The defense may not


                                                  4
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 5 of 18




disclose or cause to be disclosed in connection with this case any information known or reasonably

believed to be classified information except as otherwise provided herein.

       6.      The defense may not disclose classified information to the Defendant unless that

same information has been previously disclosed to the defense by the Defendant or unless the

Government has approved its release to the Defendant and marked it “Provided to ETHAN

PHELAN MELZER in United States v. Ethan Phelan Melzer, S1 20 Cr. 314 (GHW).” The

defense may not confirm or deny to the Defendant the assertions made by the defendant based on

knowledge the defense may have obtained from classified information, except where that classified

information has been provided to the Defendant pursuant to this Order.             Any classified

information the defense discloses to or discusses with the Defendant in any way shall be handled

in accordance with this Order and the attached Memorandum of Understanding, including such

requirements as confining all discussions, documents, and materials to an accredited SCIF.

       7.      The defense and the Defendant shall not disclose classified information to any

person, except to the Court, government personnel who hold appropriate security clearances and

have been determined to have a need to know that information, and those specifically authorized

to access that information pursuant to this Order.

       8.      Information that is classified that also appears in the public domain is not thereby

automatically declassified unless it appears in the public domain as the result of an official

statement by a U.S. Government Executive Branch official who is authorized to declassify the

information. Individuals who, by virtue of this Order or any other court order, are granted access

to classified information may not confirm or deny classified information that appears in the public

domain. Prior to any attempt by the defense to have such information confirmed or denied at trial


                                                 5
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 6 of 18




or in any public proceeding in this case, the defense must comply with the notification

requirements of Section 5 of CIPA and all provisions of this Order.

       9.      In the event that classified information enters the public domain, the defense is

precluded from making private or public statements where the statements would reveal personal

knowledge from non-public sources regarding the classified status of the information, or would

disclose that the defense had personal access to classified information confirming, contradicting,

or otherwise relating to the information already in the public domain. If there is any question as

to whether information is classified, the defense must handle that information as though it is

classified unless Government counsel confirms that it is not classified.

                                      Security Procedures

       10.     In accordance with the provisions of CIPA and the Security Procedures, the Court

has designated Daniel Hartenstine as the CISO for this case for the purpose of providing security

arrangements necessary to protect against unauthorized disclosure of any classified information

that has been made available to the defense in connection with this case. The defense shall seek

guidance from the CISO with regard to appropriate storage, handling, transmittal, and use of

classified information.

       11.     The Government has advised the Court that Assistant United States Attorneys

Samuel Adelsberg, Matthew Hellman, and Sidhardha Kamaraju, as well as their supervisors

(“Government counsel”), have the security clearances allowing them to have access to classified

information that Government counsel intend to use, review, or disclose in this case.

       12.     The Court has been advised, through the CISO, that the Defendant’s counsel,

Jonathan Marvinny, Esq., has been granted security clearances permitting them to have access to


                                                 6
         Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 7 of 18




the classified information that Government counsel intend to use and disclose pursuant to this

Order.

         13.   Protection of Classified Information. The Court finds that to protect the classified

information involved in this case, to the extent that Jonathan Marvinny, Esq., has the requisite

security clearances and a “need to know” the classified information, they shall be given authorized

access to classified national security documents and information as required by the Government’s

discovery obligations and subject to the terms of this Protective Order, the requirements of CIPA,

the Memorandum of Understanding attached hereto, and any other Orders of this Court.

         14.   The Defendant has a continuing contractual obligation to the Government not to

disclose to any unauthorized person classified information known to him or in his possession.

The Government is entitled to enforce that agreement to maintain the confidentiality of classified

information. Moreover, because the allegations in this case involve breaches of agreements the

Defendant entered into regarding the handling of classified information, the Defendant must sign

the Memorandum of Understanding.         In addition, the Defendant is subject to this Court’s

authority, contempt powers, and other authorities, and shall fully comply with the nondisclosure

agreements he has signed, this Order, the Memorandum of Understanding, and applicable statutes.

         15.   The signed Memorandum of Understanding shall be filed with the Court, and

executed copies of the Memorandum of Understanding shall be served upon the Government.

The substitution, departure, or removal for any reason from this case of counsel for the Defendant

or any other member of the defense, shall not release that individual from the provisions of this

Order or the Memorandum of Understanding executed in connection with this Order.

         16.   Pursuant to Section 4 of the security procedures promulgated pursuant to CIPA, no


                                                7
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 8 of 18




court personnel required by this Court for its assistance shall have access to classified information

involved in this case unless that person shall first have received the necessary security clearance

as determined by the CISO.

       17.     Any additional persons whose assistance the defense reasonably requires may have

access to classified information in this case only if they are granted an appropriate security

clearance through the CISO, obtain approval from this Court with prior notice of the identity of

the additional persons to the U.S. government agency that originated the information, and satisfy

the other requirements described in this Order for access to classified information.

       18.     An individual with a security clearance and a need to know as determined by any

government entity is not automatically authorized to disclose any classified information to any

other individual, even if that other individual also has a security clearance. Rather, any individual

who receives classified information may disclose that information only to an individual who has

been determined by an appropriate government entity to have both the required security clearance

and a need to know the information.

       19.     Secure Areas for the Defense. The Court is informed that the CISO has arranged

for approved Secure Areas for use by the defense. The CISO shall establish procedures to assure

the Secure Areas are accessible during business hours to the defense, and at other times upon

reasonable request as approved by the CISO in consultation with the United States Marshals

Service. The Secure Areas contain a working area for the defense and will be outfitted with any

secure office equipment requested by the defense that is reasonable and necessary to the

preparation of the defense. The CISO, in consultation with counsel for the Defendant, shall

establish procedures to assure that the Secure Areas are maintained and operated in the most


                                                 8
        Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 9 of 18




efficient manner consistent with the protection of classified information and in compliance with

accreditation requirements. No classified documents, material, recordings, or other information

may be removed from the Secure Areas unless so authorized by the CISO. The CISO shall not

reveal to the Government the content of any conversations they may hear among the defense, nor

reveal the nature of the documents being reviewed, or the work being generated. The presence of

the CISO shall not operate to render inapplicable the attorney-client privilege.

        20.     Filing of Papers by the Defense. Any pleading or other document filed by the

defense that the Defendant or counsel for the Defendant knows or reasonably should know

contains classified information as defined in paragraph 2(a), shall be filed as follows:

                a.       The document shall be filed under seal with the CISO or an appropriately

cleared designee and shall be marked, “Filed in Camera and Under Seal with the Classified

Information Security Officer.” The time of physical submission to the CISO or an appropriately

cleared designee shall be considered the date and time of filing and should occur no later than 5:00

p.m. Within a reasonable time after making a submission to the CISO, the defense shall file on

the public record in the CM/ECF system a “Notice of Filing” notifying the Court that the

submission was made to the CISO. The notice should contain only the case caption and an

unclassified title of the filing.

                b.       The CISO shall examine the pleading or document and, in consultation with

representatives of the appropriate departments or agencies, determine whether the pleading or

document contains classified information. If it is determined that the pleading or document

contains classified information, the CISO shall ensure the document is marked with the appropriate

classification marking and remains under seal. The CISO shall immediately deliver under seal to


                                                 9
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 10 of 18




the Court and Government counsel any pleading or document to be filed by the defense that

contains classified information, unless the pleading or document is an ex parte filing.

        21.     Filing of Papers by the Government. Any pleading or other document filed by the

Government that Government counsel knows or reasonably should know contains classified

information as defined in paragraph 2(a), shall be filed as follows:

                a.       The document shall be filed under seal with the CISO or an appropriately

cleared designee and shall be marked, “Filed in Camera and Under Seal with the Classified

Information Security Officer.” The time of physical submission to the CISO or an appropriately

cleared designee shall be considered the date and time of filing and should occur no later than 5:00

p.m. Within a reasonable time after making a submission to the CISO, Government counsel shall

file on the public record in the CM/ECF system a “Notice of Filing” notifying the Court that the

submission was made to the CISO. The notice should contain only the case caption and an

unclassified title of the filing.

                b.       The CISO shall ensure the document is marked with the appropriate

classification marking and remains under seal. The CISO shall immediately deliver under seal to

the Court and counsel for the defense any pleading or document to be filed by the Government

that contains classified information, unless the pleading or document is an ex parte filing.

        22.     Record and Maintenance of Classified Filings.          The CISO shall maintain a

separate sealed record for those materials that are classified. The CISO shall be responsible for

maintaining the secured records for purposes of later proceedings or appeal.

        23.     The Classified Information Procedures Act. Procedures for public disclosure of

classified information in this case shall be those established by CIPA. The defense shall comply


                                                10
        Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 11 of 18




with the requirements of CIPA Section 5 prior to any disclosure of classified information during

any proceeding in this case.    As set forth in Section 5, the defense shall not disclose any

information known or believed to be classified in connection with any proceeding until notice has

been given to Government counsel and until the Government has been afforded a reasonable

opportunity to seek a determination pursuant to the procedures set forth in CIPA Section 6, and

until the time for the Government to appeal any adverse determination under CIPA Section 7 has

expired or any appeal under Section 7 by the Government is decided. Pretrial conferences

involving classified information shall be conducted in camera in the interest of the national

security, be attended only by persons granted access to classified information and a need to know,

and the transcripts of such proceedings shall be maintained under seal.

        24.    Access to Classified Information.      In the interest of the national security,

representatives of the defense granted access to classified information shall have access to

classified information only as follows:

               a.     All classified information produced by the Government to counsel for the

Defendant in discovery or otherwise, and all classified information possessed, created or

maintained by the defense, including notes and any other work product, shall be stored, maintained

and used only in the Secure Areas established by the CISO, unless otherwise authorized by the

CISO.

               b.     Special procedures for audio recordings. Any classified audio recordings

that the Government discloses to the defense shall be maintained by the CISO in the Secure Areas.

Such recordings may be reviewed only on a stand-alone, non-networked computer or other device

within the Secure Areas that does not have the capability to duplicate or transmit information.


                                               11
         Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 12 of 18




The defense must use headphones to review such recordings and the headphones must be wired

and not have any wireless capability.

               c.      The defense shall have free access to the classified information made

available to them in the Secure Areas established by the CISO and shall be allowed to take notes

and prepare documents with respect to those materials.

               d.      No representative of the defense (including but not limited to counsel,

investigators, paralegals, translators, experts, and witnesses) shall copy or reproduce any classified

information in any manner or form, except with the approval of the CISO and in accordance with

the procedures established by the CISO for the operation of the Secure Area.

               e.      All documents prepared by the defense (including, without limitation,

pleadings or other documents intended for filing with the Court) that do or may contain classified

information must be prepared in the Secure Areas on word processing equipment approved by the

CISO. All such documents and any associated materials (such as notes, drafts, copies, typewriter

ribbons, magnetic recordings, exhibits, thumb drives, discs, CDs, DVDs exhibits, and electronic

or digital copies) that may contain classified information shall be maintained in the Secure Areas

unless and until the CISO determines that those documents or associated materials are unclassified

in their entirety. None of these materials shall be disclosed to Government counsel or any other

party.

               f.      The defense shall discuss classified information only within the Secure

Areas or in an area authorized by the CISO.

               g.      The defense shall not disclose, without prior approval of the Court,

classified information to any person not named in this Order except to the Court, Court personnel,


                                                 12
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 13 of 18




and government personnel identified by the CISO as having the appropriate clearances and the

need to know. Government counsel shall be given an opportunity to be heard in response to any

defense request for disclosure to a person not identified in this Order. Any person approved by

this Court for access to classified information under this paragraph shall be required to obtain the

appropriate security clearance, to sign and submit to this Court the Memorandum of Understanding

appended to the Order, and to comply with all the terms and conditions of the Order.             If

preparation of the defense requires that classified information be disclosed to persons not named

in this Order, the Department of Justice shall promptly seek to obtain security clearances for them

at the request of defense counsel. As set forth above, the defense shall not disclose classified

information, even to an individual with the appropriate security clearance, without following the

procedure referenced in paragraph 17.

               h.      The defense shall not discuss classified information over any standard

commercial telephone instrument or office intercommunication systems, including but not limited

to the Internet and email, or in the presence of any person who has not been granted access to

classified information by the Court.

               i.      Any documents written by the defense that do or may contain classified

information shall be transcribed, recorded, typed, duplicated, copied, or otherwise prepared only

by persons who have received an appropriate approval for access to classified information.

               j.      The defense shall not disclose classified information to the Defendant—

other than materials marked “Provided to ETHAN PHELAN MELZER in United States v. Ethan

Phelan Melzer, S1 20 Cr. 314 (GHW)”—absent written permission from the Government.

       25.     Contacting U.S. Department of Defense Employees.              The employment or


                                                13
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 14 of 18




affiliation of certain individuals with the U.S. Department of the Defense (“DOD”), or those

individuals’ responsibilities or duties, may constitute classified or highly sensitive facts. As a

result, if the defense would like to contact DOD employees, the following procedures apply:

               a.      The CISO is the point of contact for the purpose of facilitating contact

between the defense and DOD employees. If the defense would like to contact DOD employees,

the name of any such person must be provided to the CISO through properly secured channels.

               b.      The CISO will subsequently contact via a secure line a designated employee

or employees (the “Designated Employee(s)”) at DOD who will be walled off from the prosecution

team. The Designated Employee(s) will notify the DOD employee of the defense’s request to

contact and/or interview him or her.

               c.      If a DOD employee agrees to be contacted and/or interviewed by the

defense, the CISO will coordinate with the defense and with the DOD employee regarding logistics

(e.g., timing and location) of the proposed interview(s). Classified information may be discussed

with a DOD employee only in a SCIF or via secure telephonic or video communications.

       26.     Any unauthorized disclosure or mishandling of classified information may

constitute violations of federal criminal law. In addition, any violation of the terms of this Order

shall be brought immediately to the attention of the Court and may result in a charge of contempt

of Court and possible referral for criminal prosecution. Any breach of this Order may also result

in termination of an individual’s access to classified information. Persons subject to this Order

are advised that direct or indirect unauthorized disclosure, retention, or handling of classified

documents or information could cause serious damage, and in some cases exceptionally grave

damage to the national security of the United States, or may be used to the advantage of a foreign


                                                14
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 15 of 18




nation against the interests of the United States. The purpose of this Order is to ensure that those

authorized to receive classified information in connection with this case will never divulge that

information to anyone not authorized to receive it.

       27.     All classified documents and information to which the defense has access in this

case are now and will remain the property of the United States. Upon demand of the CISO, all

persons shall return to the CISO all classified information in their possession obtained through

discovery from the Government in this case, or for which they are responsible because of access

to classified information. The notes, summaries, and other documents prepared by the defense

that do or may contain classified information shall remain at all times in the custody of the CISO

for the duration of the case. At the conclusion of this case, including any appeals or ancillary

proceedings thereto, all such notes, summaries, and other documents are to be destroyed by the

CISO in the presence of counsel for the Defendant if they choose to be present. Even upon the

conclusion of this case, the parties, counsel, and any of their representatives or associates to whom

classified documents or information was disclosed, remain obligated to protect against the

unauthorized disclosure of any classified information learned during the course of the proceedings,

as described herein.

       28.     Nothing contained in this Order shall be construed as a waiver of any right of the

Defendant. No admission made by the Defendant or his counsel during pretrial conferences may

be used against the Defendant unless it is in writing and signed by the Defendant. See CIPA § 2.

       29.     A copy of this Order shall be issued forthwith to counsel for the Defendant who

shall be responsible for advising the Defendant and representatives of the defense of the contents

of this Order. Counsel for the Defendant, the Defendant, and any other representatives of the


                                                 15
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 16 of 18




defense who will be provided access to the classified information, shall execute the Memorandum

of Understanding described in paragraph 15 of this Order, and the Defendant and counsel for the

Defendant shall file executed originals of such documents with the Court and the CISO and serve

an executed original upon the government. The execution and filing of the Memorandum of

Understanding is a condition precedent for the Defendant, counsel for the Defendant, and any other

representative of the defense to have access to classified information.


Dated: _______________

                                              SO ORDERED:


                                              ______________________________
                                              THE HONORABLE GREGORY H. WOODS
                                              UNITED STATES DISTRICT JUDGE




                                                16
       Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 17 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                               -v.-                           S1 20 Cr. 314 (GHW)

 ETHAN PHELAN MELZER,

                               Defendant.


         MEMORANDUM OF UNDERSTANDING REGARDING RECEIPT OF
                     CLASSIFIED INFORMATION

       Having familiarized myself with the applicable statutes, regulations, and orders, including

but not limited to, Title 18, United States Code, Sections 793, 794, 798, and 1924; the Intelligence

Identities Protection Act, Title 50, United States Code, Section 3121; Title 18, United States Code,

Section 641; Title 50, United States Code, Section 783; and Executive Order 13526, I understand

that I may be the recipient of information and documents that concern the present and future

security of the United States and which belong to the United States, and that such documents and

information together with the methods and sources of collecting it are classified by the United

States Government. In consideration for the disclosure of classified information and documents:

        (1)            I agree that I shall never divulge, publish, or reveal either by word, conduct

or any other means, such classified documents and information unless specifically authorized in

writing to do so by an authorized representative of the United States Government; or as expressly

authorized by the Court pursuant to the Classified Information Procedures Act and the Protective

Order entered in United States v. Ethan Phelan Melzer, S1 20 Cr. 314 (GHW).

       (2)             I agree that this Memorandum will remain forever binding on me.

       (3)             I have received, read, and understand the Protective Order entered by the
      Case 1:20-cr-00314-GHW Document 44-2 Filed 11/25/20 Page 18 of 18




United States District Court for the Southern District of New York on ______________, 2020, in

United States v. Ethan Phelan Melzer, S1 20 Cr. 341 (GHW), relating to classified information,

and I agree to comply with the provisions thereof.

       (4)            I understand that any prior contractual obligations that may bind me to

continue to protect classified information remain in full force and effect, and are not superseded

by this Memorandum of Understanding. Additionally, I understand that this Memorandum of

Understanding does not absolve me of any criminal or civil penalties that may otherwise be

imposed upon me as a result of my unauthorized disclosure of classified information.



Jonathan Marvinny, Esq.                                     Date
Counsel for the Defendant



_________________________________                           ____________
Ethan Phelan Melzer                                         Date
Defendant




                                                2
      Case 1:20-cr-00314-GHW Document 44-3 Filed 11/25/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - x
                                   :
 UNITED STATES OF AMERICA          :
                                   :
           - v. -                  :                     ORDER
                                   :
 ETHAN MELZER,                     :
      a/k/a “Etil Reggad,”         :             S1 20 Cr. 314 (GHW)
                                   :
                Defendant.         :
                                   :
 - - - - - - - - - - - - - - - - - x

           WHEREAS, an application has been made by the United

States of America requesting that the Court enter a protective

order on consent (the “Protective Order”) pursuant to Section 3 of

the Classified Information Procedures Act (“CIPA”) to govern,

among other things, the storage and handling of certain classified

information produced by the Government to the defense;

           WHEREAS,     the   Protective     Order   states   that   Daniel

Hartenstine, Chief of Operations for the Litigation Security Group

at the Department of Justice (“DOJ”), has been assigned by the DOJ

to facilitate the storage and handling of classified information

in this matter;

           WHEREAS, the Court has received a nomination letter from

the   DOJ’s   Justice    Management       Division   confirming   that   Mr.

Harstenstine, Matthew W. Mullery, Maura L. Peterson, Carli V.

Rodriguez-Feo, Harry J. Rucker, and Winfield S. Slade are employed

                                      1
     Case 1:20-cr-00314-GHW Document 44-3 Filed 11/25/20 Page 2 of 3



by the DOJ’s Litigation Security Group and each have the requisite

competence, qualifications, and security clearances required to

serve as a Classified Information Security Officer (“CISO”);

          IT IS HEREBY ORDERED THAT Mr. Hartenstine is hereby

appointed as CISO for this action; and

          IT IS FURTHER ORDERED THAT Mr. Mullery, Ms. Peterson,

Ms. Rodriguez-Feo, Mr. Rucker, and Mr. Slade are appointed as

alternative CISOs in this matter, in the event Mr. Hartenstine is

not available to discharge his duties.



SO ORDERED:

Dated: New York, New York
       __________, 2020



                                 _____________________________
                                 HONORABLE GREGORY H. WOODS
                                 United States District Judge
                                 Southern District of New York




                                   2
Case 1:20-cr-00314-GHW Document 44-3 Filed 11/25/20 Page 3 of 3




                              1
